number release date department of the treasury internal_revenue_service washington d c date cc el gl br1 tl-n-7164-98 uilc memorandum for assistant district_counsel kansas-missouri from subject michael r arner senior technician reviewer warning of enforcement actions against corporations significant service_center advice this responds to your request for significant advice dated date initially we responded in a memorandum dated date service_center advisory number the date memorandum contained an inadvertent error this memorandum corrects the error and rescinds the date memorandum accordingly our views are provided below with respect to the positions stated in your date memorandum issue whether the notice_of_intent_to_levy required by sec_6331 must be issued to the corporation rather than a person holding a power_of_attorney when the corporation has authorized a person to represent the corporation conclusion the notice_of_intent_to_levy required by sec_6331 must be issued to the corporation and a person holding a power_of_attorney when the corporation has authorized a person to represent the corporation in your memorandum you requested our advice as to whether the internal_revenue_service service should issue a notice_of_intent_to_levy upon a corporate officer rather than a person holding a power_of_attorney for the corporation you concluded that sec_6331 of the internal_revenue_code code requires the service to give the notice_of_intent_to_levy to a corporate officer rather than the power_of_attorney and further that sec_6304 does not require the service to give the notice to the power_of_attorney in our date memorandum we inadvertently stated that a notice_of_intent_to_levy required by sec_6331 must be issued to a corporate officer there is no such requirement tl-n-7164-98 facts the corporation has authorized a person holding a power_of_attorney to represent the corporation in accordance with sec_6331 a notice_of_intent_to_levy is to be issued to the corporation for an unpaid tax_liability discussion a a notice_of_intent_to_levy must be issued to the corporation the treasury regulations regulations and case law support the conclusion that a notice_of_intent_to_levy must be issued to the corporation sec_6331 of the code provides that the service may levy upon property of any person only after the secretary has notified such person in writing of his intention to make such levy sec_6331 states the following the notice required under paragraph shall be- a given in person b left at the dwelling or usual place of business of such person or c sent by certified or registered mail to such person’s last know address no less than days before the day of the levy emphasis added the regulations unambiguously state that the notice_of_intent_to_levy must be sent to the taxpayer sec_301_6331-2 of the regulations provides that the service may levy on the property of a taxpayer after the director has notified the taxpayer in writing of the intent to levy the notice must be given in person be left at the dwelling or usual place of business_of_the_taxpayer or be sent by registered or certified mail to the taxpayer’s last know address thus the commissioner the term person shall be construed to mean and include an individual company or corporation sec_7701 the term taxpayer means any person subject_to any internal revenue tax sec_7701 in your memorandum you concluded that as applied to a corporation this regulation requires the notice to be delivered in person to a corporate officer left at the corporation’s usual place of business or mailed to the corporation’s last know address emphasis added there is no requirement in the code regulations or internal_revenue_manual that requires a notice that is delivered in person be given exclusively to a corporate officer tl-n-7164-98 has by regulation construed sec_6331 of the code to require that a notice_of_intent_to_levy be issued to the taxpayer furthermore case law strongly supports that the notice_of_intent_to_levy must be served upon the taxpayer the fourth circuit noted the following sec_6331 provides that the government can make a levy upon a person’s property subject_to a tax_lien only after the secretary has notified such person in writing of his intention to make such a levy see sec_6331 and such notice must be served on the person upon whose property levy is intended no less than days before the day of the levy see sec_6331 emphasis added see 841_f2d_97 4th cir see eg 970_f2d_750 10th cir haggert v philips medical systems inc 39_f3d_1166 1st cir moreover courts have held that strict compliance with this procedure is ‘necessary to effect a valid levy and seizure ’ potemken f 2d pincite quoting matter of 40_br_201 n d ga see also james f 2d pincite b a copy of the notice_of_intent_to_levy must be sent to the power_of_attorney the regulations require that a copy of the notice_of_intent_to_levy be sent to a person holding a power_of_attorney for the corporation sec_601_502 et seq provides the rules for powers of attorney sec_601_501 states that t hese rules as to the power_of_attorney apply to all offices of the internal_revenue_service in all matters therefore the power_of_attorney rules must apply to the service’s notice_of_intent_to_levy sec_601_506 provides that a ny notice or other written communication or copy thereof required or permitted to be given to a taxpayer in any matter must be given to the taxpayer and to the representative however failure to give notice or other written communication to the recognized representative of a taxpayer will not affect the validity of any notice sec_601_506 thus a person holding a power_of_attorney for a since congress has delegated to the commissioner the power to promulgate all needful rules and regulations for the enforcement of the internal_revenue_code sec_7805 the courts will defer to the regulatory interpretations of the code so long as they are reasonable cottage sav ass’n v c i r 111_sct_1503 see also national muffler dealers assn inc v united_states 99_sct_1304 a person holding a power_of_attorney for a taxpayer must be a recognized representative of the taxpayer in accordance with sec_601_502 et seq tl-n-7164-98 taxpayer must receive a copy of the notice_of_intent_to_levy see also irm c sec_6304 does not require that a notice_of_intent_to_levy be sent to the power_of_attorney sec_6304 does not require that the service send a notice_of_intent_to_levy to the power_of_attorney sec_6304 of the code provides that the service may not communicate with the taxpayer in connection with the collection of any unpaid tax if the service knows the taxpayer is represented by any person authorized to practice before the internal_revenue_service with respect to such unpaid tax sec_6304 is not limited in application to individual taxpayers but applies to all taxpayers with respect to any unpaid tax including corporate tax the congressional intent of sec_6304 was to address the concerns regarding abusive or harassing contact with taxpayers see s rep no pincite we believe that a notice_of_intent_to_levy does not have the potential to harass a taxpayer to the contrary strict compliance with this procedure is necessary to effect a valid levy and seizure in order ‘to give the taxpayer a last chance to avoid the drastic consequences of seizure by payment of the tax_liability ’ 815_fsupp_1444 n d fla quoting potemken f 2d pincite moreover sec_6304 is currently substantially codified in off-code provisions and is in the internal_revenue_manual see irm therefore we believe it does not significantly impact current business practices with regard to notices of intent to levy see internal_revenue_service u s dep’t of the treasury pub no irs restructuring and reform act of conduct provisions accordingly we agree with your position that statutorily required notices such as the notice_of_intent_to_levy do not come within the purview of sec_6304 in sum we conclude that a notice_of_intent_to_levy must be issued to the corporation and a person holding a power_of_attorney when the corporation has authorized a person to represent the corporation if you have any further questions please call
